


110 HCON 346 IH: Expressing the sense of Congress that

U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 346
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2008
			Mr. Alexander
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  American oil companies should build additional refining capacity on existing
		  refinery campuses.
	
	
		Whereas gasoline prices are currently approaching $4.00
			 per gallon in the United States;
		Whereas there is a known shortage of refinery capacity in
			 the United States and we are unable to process enough supply of gasoline to
			 meet the Nation’s demand;
		Whereas the United States is forced to import over
			 10,000,000 barrels of crude oil each day;
		Whereas crude oil prices are currently at $120 per barrel
			 with no drop in that price in the foreseeable future;
		Whereas the profits of American oil companies are reaching
			 record highs;
		Whereas no new refineries have been built in the United
			 States since 1976 and over 170 refineries have stopped operation since
			 then;
		Whereas a stable, steady oil supply and United States
			 refining capacity is a national security issue; and
		Whereas current refinery capacity is stretched to its
			 limits: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 American oil companies should reinvest their profits into building additional
			 refining capacity on existing refinery campuses so that the United States will
			 become independent of foreign refineries and, in effect, to help to reduce the
			 current high price of gasoline.
		
